                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 CHOICE CONCEPTS LLC,                                  )
                                                       )
                Plaintiff,                             )
                                                       )
 v.                                                    )       No. 3:20-CV-337-TRM-DCP
                                                       )
 CHOICE SPINE, LLC,                                    )
                                                       )
                Defendant.                             )


                                 MEMORANDUM AND ORDER

        This case is before the undersigned pursuant to 28 U.S.C. § 636, the Rules of this Court,

 and Standing Order 13-02.

        Now before the court is Plaintiff’s Motion for Leave to File Complaint Under Seal. [Doc.

 1] In its motion, Plaintiff states that Defendant may consider some of the information contained in

 the Complaint and attached agreement to be confidential, and thus Plaintiff sought to file the

 documents under seal until Defendant could assert its position on the matter. In the interim,

 Plaintiff filed a redacted Complaint [Doc. 2], and has filed the unredacted documents [Doc. 5],

 which are temporarily sealed until the Court rules on the pending motion. Defendant has since

 entered an appearance, but has not responded to the Motion to Seal.

        Accordingly, Defendant is ORDERED to file a response to the Motion to Seal [Doc. 1] on

 or before December 4, 2020. If Defendant believes the documents in question should be sealed, it

 should set forth the facts and law necessary to support such a position. If no response is filed, the

 Court will assume that Defendant does not consider the information to be protected and the motion




Case 3:20-cv-00337-TRM-DCP Document 13 Filed 11/23/20 Page 1 of 2 PageID #: 71
 will be denied.

        IT IS SO ORDERED.

                                    ENTER:


                                    Debra C. Poplin
                                    United States Magistrate Judge




                                      2



Case 3:20-cv-00337-TRM-DCP Document 13 Filed 11/23/20 Page 2 of 2 PageID #: 72
